DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is inclusion of limitation(s) “performing, via a computing device processor, a disambiguation check to determine if the first feature set is correlated to the second feature set; upon matching of the first feature set with the second feature set and upon passing the disambiguation check, aggregating, via a computing device processor, the first feature set with the second feature set if the first extracted feature of the first feature set matches the second extracted feature of the second feature set”, which is not found in the cited prior art.  The closest possible prior art in this case is Baird et al (US 2016/0217427 A1), which teaches implementing a referral processing engine. Methods may include identifying a candidate based on a plurality of search parameters, and identifying an employee based on social connection data identifying at least one social connection between the candidate and the employee. The methods may also include generating a first message configured to be sent to the employee, where the first message includes one or more data values characterizing features of the candidate and a job opportunity. The methods may also include receiving a first response from the employee, where the first response characterizes a referral decision of the employee. The methods may also include updating, based on the first response, at least one candidate profile data object stored in a data storage system.
Claims 4-11 and 14-23 depend from claim 1 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161